PER CURIAM.
This cause was submitted upon an argument which raised but a single question, viz., whether the act of the legislature, approved March 17, 1876, was repealed by *427the act of 1889. Upon mature consideration, the court has concluded that a writ of mandate cannot be awarded without determining other questions, viz.: The constitutionality of the acts of April 7, 1870, and March 17, 1876; and whether the treasurer of San Francisco, in view of the provisions of section 82 of the consolidation act, can be compelled to pay any unaudited claim. These questions ought not to be decided without argument, and the submission of the cause is therefore set aside, in order that such argument may be had.